Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant’s submission filed March 15, 2022 has been received and entered into the present application.  

Status of claims
The amendment filed on March 15, 2022 is acknowledged. Claims 14-17 have been canceled and new claims 18-20 have been added. Claims 1-13 and 18-20 are under examination in the instant office action. 
Applicants' arguments and declaration under 37 CFR 1.132 filed on March 15, 2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  
Objection to Specification
The specification contains a portion which does not appear to be a part of specification. See p8, lines 21-25.  Appropriate correction is required. 

Claim Objections
Claims 1, 9, and 18 are objected to because of the following informalities:  typographical errors. In the recitation of “a list of allowed substances list” in line 5 of claim 1, line 8 of claim 9, and lines 6 and 9 of claim 18, the second “list” should be deleted.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asbell (Current Medical Research and Opinion, 22 (11):2149-2157, 2006) in view of US2010/0144892 (hereafter, Wu) and Article by Progressive Grocer (Nov. 2009) (hereafter, Progressive Grocer). 
Asbell teaches that the US Food and Drug Administration (FDA) ophthalmic monograph regulations stipulate a list of allowable active ingredients for over-the-counter (OTC) artificial tear products and these sterile OTC artificial tears are aqueous products that contain active ingredients such as cellulose derivatives, liquid polyols, glycerol (glycerin), dextran, synthetic polymers, and gelatins (p2153. Col. 1, para 3). Asbell further teaches that excipients (inactive ingredients) include buffers, salts, preservatives, demulcents (lubricants) and viscosity enhancing agents (p2153. Col. 1, para 2-4). Asbell discloses that the artificial tear agent can be prepared in preservative or preservative-free formulations and preservatives in artificial tears used in chronic dry eye management offer the advantages of decreasing the likelihood of contamination in multidose containers and prolonging shelf life while long-term use of detergent-preserved artificial tears increases the likelihood of adverse effects, including damage to the epithelial surface and decreased tolerability due to irritation, which may adversely affect compliance (p2153, col 2, para 3-4). Asbell further discloses that preservative-free tear substitutes are as efficacious as preserved tears, and they avoid the adverse ocular effects that may be induced by the nonspecificity of preservatives while the US FDA requires all multidose ophthalmic solutions be preserved against contamination from a standard group of pathogens, typically achieved by the addition of preservatives to the multidose bottle (p2154, col 2, para 3).
Asbell does not specifically disclose that the active ingredients such as glycerin and the one or more inactive ingredients such as buffer are certified organic or listed on a list of allowed substance of the national organic program.    
Wu teaches the use of glycerin being certified as organic by an organic certification organization such as USDA National Organic program (NOP) for pharmaceutical compositions (claim 32 and [0085]). Wu further teaches that increasingly, more consumers want cosmetic, personal care, food, and pharmaceutical preparations based on natural products, not those that are made from chemical or synthetic products and organic certified glycerin, is most suitable for such products ([0081]). In addition, Wu teaches that the fermentation process uses only organic certified glucose sources derived from organic certified starch-containing substrates such as corn, sorghum, rice and the like and this is combined with the method of cleaning and sanitizing glycerin production equipment without the use of the traditional synthetic chemicals so as to substantially reduce or eliminate any residue synthetic chemicals or toxic compounds ([0081]).
Progressive Grocer teaches that to evaluate the safety of over-the-counter (OTC) medications and supplements, consumers primarily look to a product’s ingredients and Consumers tend to regard OTC medicines that use natural ingredients as inherently safe and gentle due to their perceived lack of industrial manufacturing (p1, para 1). Progressive Grocer further teaches that the use of certified organic ingredients cues safe and environmentally sustainable since organic production precludes the use of the pesticides and monocrops associated with conventional farming (p1, para 4). In addition, Progressive Grocer teaches that Consumers use the term “natural” to describe over-the-counter medicines and supplements that they view to be of highest quality (p1, para 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use glycerin and other inactive excipients  which are certified organic by USDA National Organic program (NOP) as taught by Wu and Progressive Grocer because certified organic ingredients including organic certified glycerin were taught to be most suitable for pharmaceutical products and OTC medicines and more consumers want pharmaceutical preparations and OTC medicines based on natural products which are made from organic certified source and process, not those that are made from chemical or synthetic product as evidenced by Wu and Progressive Grocer. Thus, one of ordinary skill in the art would have been motivated to use certified organic ingredients for both active and inactive components including buffering agent for preparing OTC eye drops taught by Asbell on the reasonable expectation that the resulting products would provide organic pharmaceutical products which are more appealing to consumers while substantially reducing or eliminating any residue synthetic chemicals or toxic compounds as evidenced by Wu and Progressive Grocer. 

Claims 5-6, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asbell (Current Medical Research and Opinion, 22 (11): 2149-2157, 2006) in view of US2010/0144892 (hereafter, Wu) and Article by Progressive Grocer (Consumers and Sustainability: OTC Medications and Supplements, Nov. 2009; hereafter, Progressive Grocer) in further view of US2012/0165272 (hereafter, Holgersson).
The teachings of Asbell, Wu and Progressive Grocer as applied supra are herein applied for the same teachings in their entirety.  	
Asbell does not specifically disclose that the preservative is citric acid and buffering agent is selected from sodium citrate, glycerin and potassium citrate. 
Holgersson teaches tear substitutes in eye drops for the treatment of dry eye, comprising glycerol (abstract, [0002], [0081], and [0099]). Holgersson further teaches that the formulation further comprise one or more pharmaceutically acceptable excipients such as a solubilizing agent, a stabilizing agent, a surfactant, a demulcent, a viscosity agent, a diluent, an inert carrier, a preservative, a binder, a disintegrant, a coating agent, a flavoring agent, or a coloring agent and buffering agents ([0093] and [0107]).  Citric acid is disclosed as one of suitable natural preservatives to ensure protection against secondary contaminations during use caused by bacteria and fungi ([0109]) and sodium citrate and potassium citrate are disclosed as one of suitable buffering agents to adjust pH to a physiological pH for aqueous eye drop formulation ([0108] and [0154]). Furthermore, it teaches that the topical formulations do not include a preservative in some embodiments and such formulations would be useful for patients who wear contact lenses, or those who use several topical ophthalmic drops and/or those with an already compromised ocular surface (e.g. dry eye) wherein limiting exposure to a preservative may be more desirable ([0111]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use citric acid as preservative and sodium citrate and potassium citrate as buffering agent for an eye drop comprising glycerin because Asbell already teaches that the OTC artificial tear products include excipients such as buffers, salts, and preservatives and they were known to be suitable preservative and buffering agents commonly used for preparing eye drops for the treatment of dry eye as evidenced by Holgersson.  One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that the resulting products would provide OTC artificial tear products having protection against secondary contaminations during use caused by bacteria and fungi and a physiological pH. The skilled artisan would have been further motivated to use those because consumers prefer natural ingredients as evidenced by Wu and Progressive Grocer. 
Response to Applicants’ argument:
Applicants again argued that while Wu does describe that their glycerin can be made organic, Wu fails to teach or fairly suggest the use of Wu's organic glycerin in an eye drop formulation. Also, Applicants argued that Progressive Grocer is silent to any eye drop formulation. In addition, Applicant argued that the instant rejection is silent as to the inactive ingredients including buffer in the Asbell eye drop, as the instant claims describe these ingredients as being organic. Applicant further stated that the general teaching of Progressive Grocer would not motivate one of ordinary skill in the art to create an eye drop formulation that is entirely organic and such does not provide any reasonable expectation of success.  
In response, the Examiner respectfully submits that the above rejection is based on a combination of references, not on individual reference taken in a vacuum. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is important to note that in an obvious rejection, it is not necessary that one reference addresses any limitation in a particular claim but that the references, when combined, do so. 
In this case, Asbell teaches aqueous products of sterile OTC artificial tears (eye drop) comprising active ingredients such as glycerin and suitable inactive ingredients such as buffers, salts, preservatives, demulcents (lubricants) and viscosity enhancing agents as claimed.  While Asbell is silent about those active and inactive ingredients including buffering agent being certified organic, it was known in the art that certified organic ingredients including organic certified glycerin were most suitable for pharmaceutical products and OTC medicines and more consumers want pharmaceutical preparations and OTC medicines based on natural products which are made from organic certified source and process, not those that are made from chemical or synthetic product as evidenced by Wu and Progressive Grocer. In addition, the claim 1 encompasses an eye drop comprising glycerin as active ingredient as well as buffering agent as evidenced by claims 3 and 6. Wu already teaches the use of glycerin being certified as organic by an organic certification organization such as USDA National Organic program (NOP) for pharmaceutical compositions, which encompass eye drops. 
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. 
The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.”  Id. at 1368, 80 USPQ2d at 1651. 
	Consistent with this reasoning, the skilled artisan, who is aware of the teachings of Wu and Progressive Grocer, one of ordinary skill in the art would have been motivated to use certified organic ingredients for both active and inactive components for preparing OTC eye drops taught by Asbell. The skilled artisan would reasonably expected that the resulting products would provide organic pharmaceutical products which are more appealing to consumers while substantially reducing or eliminating any residual synthetic chemicals or toxic compounds as evidenced by Wu and Progressive Grocer. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).   It is also noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
	Also, Applicant argued that if such a formulation was obvious as argued by the Examiner, such product would have already been made and marketed, but Applicant has achieved significant commercial sales due to being the only manufacturer of organic eye drops.
In response, it is not an objective evidence of non-obviousness that no one has done the invention before. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem (in this case, preparing an eye drop formulation that is entirely organic). 
As to the commercial success, evidence for commercial success should be provided in a form of declaration and that objective evidence of non-obviousness including commercial success must be commensurate in scope with the claims and the commercial success must be due to claimed features. See MPEP 716.03 (b). The declaration under 37 CFR 1.132 filed on 3/15/2022 is insufficient because it does not provide the alleged commercial success is directly derived from the invention claimed. Applicant mentioned commercial success of Lumify®, which is not related to the present invention as admitted by Applicant. Also, the eye drop does not use organic ingredients. Thus, commercial success of Lumify® is irrelevant to claimed invention and does not provide any evidence for commercial success of the claimed invention.  To be pertinent to the issue of non-obviousness, the commercial success of the claimed composition must flow from the functions and advantages disclosed or inherent in the description in the specification. However, Applicant only stated that the eye drop formulation the present are projected to capture a significant 1% eye drop market share in 2022 and the sales would most likely greatly exceed Lumify® without any evidence that the alleged increased sales is due to the claimed features (e.g., all ingredient being certified organic). It should be noted that conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight. Also, Applicant did not disclose what ingredients are included in Applicant’s “Simple Truth Eye Drops” launched in 2021. Thus, it cannot be determined whether the alleged commercial success is commensurate in scope with the claim 1, which encompasses eye drops comprising any active ingredients and inactive ingredients as long as those are at least one of certified organic and listed on a list of allowed substances list of the national organic program. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.

	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611